--------------------------------------------------------------------------------

EXHIBIT 10.1
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE
TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 16(a) HEREOF.  THE
PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES
ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE
FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
 
Raptor Networks Technology, Inc.
 
Convertible Note
 
Issuance Date:  July 27, 2010
Original Principal Amount: U.S. $176,470.60

 
FOR VALUE RECEIVED, Raptor Networks Technology, Inc., a Colorado corporation
(the “Company”), hereby promises to pay to CASTLERIGG MASTER INVESTMENTS LTD. or
registered assigns (“Holder”) the amount set out above as the Original Principal
Amount (as reduced pursuant to the terms hereof pursuant to redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest (“Interest”) on any
outstanding Principal as may be required by Section 2, from the date set out
above as the Issuance Date (the “Issuance Date”) until the same becomes due and
payable, whether upon an Interest Date (as defined below) or, the Maturity Date,
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).  Certain capitalized terms used herein are defined in
Section 26.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(1)  PAYMENTS OF PRINCIPAL.  On the Maturity Date, the Company shall pay to the
Holder an amount (the “Final Payment Amount”) in cash representing all
outstanding Principal, accrued and unpaid Interest and accrued and unpaid Late
Charges (as defined in Section 26), if any, on such Principal and Interest.  The
“Maturity Date” shall be July 27, 2011 (the “Scheduled Maturity Date”), as may
be extended at the option of the Holder (a) in the event that, and for so long
as, an Event of Default (as defined in Section 4(a)) shall have occurred and be
continuing on the Maturity Date (as may be extended pursuant to this Section 1)
or any event shall have occurred and be continuing on the Maturity Date (as may
be extended pursuant to this Section 1) that with the passage of time and the
failure to cure would result in an Event of Default, and (b) in its sole
discretion, upon delivering a notice to the Company at least ten (10) Business
Days prior to the Scheduled Maturity Date indicating such Holder’s electing to
have the payment of all or any portion of its Final Payment Amount payable on
the Scheduled Maturity Date deferred up to a date that is one (1) year from the
Scheduled Maturity Date.  Any notice delivered by the Holder pursuant to the
preceding subclause (b) shall set forth (1) the amount of the Final Payment
Amount being deferred and (2) the date that such amount shall now be
payable.  Any amount deferred pursuant to the preceding subclause (b) shall
continue to accrue Interest through the designated payment date unless such
amount is earlier converted into Common Stock, redeemed, repurchased, liquidated
or otherwise becomes no longer outstanding in accordance with the terms
hereof.  Other than as specifically permitted by this Note, the Company may not
prepay any portion of the outstanding Principal, accrued and unpaid interest or
accrued and unpaid Late Charges on Principal and Interest, if any.
 
(2)  INTEREST; INTEREST RATE.  Interest on this Note for the period from the
date set out above as the Issuance Date (the “Issuance Date”) to the Scheduled
Maturity Date has been prepaid to the Holder as of the Issuance
Date.  Notwithstanding the foregoing, in the event the Maturity Date is extended
by the Holder in accordance with Section 1(b), Interest on this Note shall
accrue at a rate equal to fifteen percent (15.0%) per annum (the “Interest
Rate”) for such period commencing on the Scheduled Maturity Date through such
extended Maturity Date.  To the extent Interest becomes payable hereunder,
Interest shall be computed on the basis of a 360-day year comprised of twelve
(12) thirty (30) day months and shall be payable in arrears for each Calendar
Quarter on the first (1st) day of the succeeding Calendar Quarter (each, an
“Interest Date”) with the first (1st) Interest Date being October 1,
2011.  Interest shall be payable on each Interest Date, to the record holder of
this Note on the applicable Interest Date, and to the extent that any Principal
amount of this Note is converted prior to such Interest Date, accrued and unpaid
Interest with respect to such converted Principal amount and accrued and unpaid
Late Charges, if any, with respect to such Principal and Interest shall be
payable by way of inclusion of such Interest and Late Charges in the Conversion
Amount, in accordance with Section 3(b)(i).  From and after the occurrence and
during the continuance of an Event of Default, the Interest Rate shall be
increased to the lesser of (i) twenty one percent (21.0%) per annum and (ii) the
maximum rate permitted by law.  In the event that such Event of Default is
subsequently cured, the adjustment referred to in the preceding sentence shall
cease to be effective as of the date of such cure; provided that the Interest as
calculated and unpaid at such increased rate during the continuance of such
Event of Default shall continue to apply to the extent relating to the days
after the occurrence of such Event of Default through and including the date of
cure of such Event of Default.
 
(3)  CONVERSION OF NOTES.  This Note shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.
 
(a)  Conversion Right.  Subject to the provisions of Section 3(d) and subject to
the Company’s right to elect to pay accrued and unpaid Interest and Late
Charges, if any, in cash as set forth in Section 3(c)(i), at any time or times
on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
3(c), at the Conversion Rate (as defined below).  The Company shall not issue
any fraction of a share of Common Stock upon any conversion.  If the issuance
would result in the issuance of a fraction of a share of Common Stock, the
Company shall round such fraction of a share of Common Stock up to the nearest
whole share.  The Company shall pay any and all transfer, stamp and similar
taxes that may be payable with respect to the issuance and delivery of Common
Stock upon conversion of any Conversion Amount.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(b)  Conversion Rate.  Subject to the Company’s right to elect to pay accrued
and unpaid Interest and Late Charges, if any, in cash as set forth in Section
3(c)(i), the number of shares of Common Stock issuable upon conversion of any
Conversion Amount pursuant to Section 3(a) shall be determined by dividing (x)
such Conversion Amount by (y) the Conversion Price (the “Conversion Rate”).
 
(i)  “Conversion Amount” means the sum of (A) the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made, (B) accrued and unpaid Interest with respect to such Principal and
(C) accrued and unpaid Late Charges with respect to such Principal and Interest.
 
(ii)  “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $1.00, subject to adjustment as provided herein.
 
(c)  Mechanics of Conversion.
 
(i)  Optional Conversion.  To convert any Conversion Amount into shares of
Common Stock on any Trading Day (a “Conversion Date”), the Holder shall (A)
transmit by facsimile (or otherwise deliver), for receipt on or prior to 11:59
p.m., New York Time, on a Business Day, a copy of an executed notice of
conversion in the form attached hereto as Exhibit I (the “Conversion Notice”) to
the Company and (B) if required by Section 3(c)(iii), surrender this Note to a
common carrier for delivery to the Company as soon as practicable on or
following such date (or an indemnification undertaking with respect to this Note
in the case of its loss, theft or destruction).  Accrued and unpaid Interest and
Late Charges, if any, on any Principal portion of the Conversion Amount being
converted shall be payable to the record holder of this Note on the applicable
Share Delivery Date (as defined below) by inclusion in the Conversion Amount in
shares of Common Stock so long as there has been no Equity Conditions Failure;
provided however, that the Company may, at its option following notice to the
Holder, pay accrued and unpaid Interest and/or Late Charges, if any, on any
Principal portion of the Conversion Amount being converted on the applicable
Share Delivery Date in cash (“Cash Interest/Charges”).  On or before the second
(2nd) Trading Day following the date of receipt of a Conversion Notice, the
Company shall transmit by facsimile a confirmation of receipt of such Conversion
Notice to the Holder and the Company’s transfer agent (the “Transfer
Agent”).  On or before the third (3rd) Business Day following the date of
receipt of a Conversion Notice (the “Share Delivery Date”), the Company shall
(1) (x) provided that the Transfer Agent is participating in the Depository
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
Trust Company (“DTC”) Fast Automated Securities Transfer Program and that
securities are to be issued after registration thereof under the 1933 Act,
credit such aggregate number of shares of Common Stock (including any shares of
Common Stock delivered in respect of Interest and/or Late Charges) to which the
Holder shall be entitled to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system or (y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program or if securities are not to be registered under the 1933 Act,
issue and deliver to the address as specified in the Conversion Notice, a
certificate, registered in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder shall be entitled and (2)
if the Company has elected to pay Cash Interest/Charges, pay to the Holder in
cash an amount equal to the accrued and unpaid Interest and/or Late Charges, if
any, on the Principal portion of the Conversion Amount up to and including the
Conversion Date.  If this Note is physically surrendered for conversion pursuant
to Section 3(c)(iii) and the outstanding Principal of this Note is greater than
the Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than five (5) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
holder a new Note (in accordance with Section 16(d)) representing the
outstanding Principal not converted.  The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.
 
(ii)  Company’s Failure to Timely Convert.  If the Company shall fail to issue a
certificate to the Holder or credit the Holder’s balance account with DTC, as
applicable, for the number of shares of Common Stock to which the Holder is
entitled upon conversion of any Conversion Amount on or prior to the date which
is five (5) Trading Days after the Conversion Date (a “Conversion Failure”),
then (A) the Company shall pay damages to the Holder for each Trading Day of
such Conversion Failure in an amount equal to 1.5% of the product of (I) the sum
of the number of shares of Common Stock not issued to the Holder on or prior to
the Share Delivery Date and to which the Holder is entitled, and (II) the
Closing Sale Price of the Common Stock on the Share Delivery Date and (B) the
Holder, upon written notice to the Company, may void its Conversion Notice with
respect to, and retain or have returned, as the case may be, any portion of this
Note that has not been converted pursuant to such Conversion Notice; provided
that the voiding of a Conversion Notice shall not affect the Company’s
obligations to make any payments which have accrued prior to the date of such
notice pursuant to this Section 3(c)(ii) or otherwise.  In addition to the
foregoing, if within three (3) Trading Days after the Company’s receipt of the
facsimile copy of a Conversion Notice the Company shall fail to issue and
deliver a certificate to the Holder or credit the Holder’s balance account with
DTC for the number of shares of Common Stock to which the Holder is entitled
upon such holder’s conversion of any Conversion Amount, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
Common Stock to deliver in satisfaction of a sale by the Holder of the number of
shares of Common Stock issuable upon such conversion that the Holder anticipated
receiving from the Company (a “Buy-In”), then the Company shall, within five (5)
Trading Days after the Holder’s request and in the Holder’s discretion, either
(A) pay cash to the Holder in an amount equal to the Holder’s total purchase
price (including brokerage commissions and other out of pocket expenses, if any)
for such number of shares of Common Stock so purchased (the “Buy-In Price”), at
which point the Company’s obligation to deliver such certificate (and to issue
such Common Stock) shall terminate, or (B) promptly honor its obligation to
deliver to the Holder a certificate or certificates representing such Common
Stock and pay cash to the Holder in an amount equal to the excess (if any) of
the Buy-In Price over the product of (1) such number of shares of Common Stock,
times (2) the Closing Bid Price on the Conversion Date.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(iii)  Registration; Book-Entry.  The Company shall maintain a register (the
“Register”) for the recordation of the name and address of the Holder and the
principal amount of this Note (the “Registered Note”).  The entries in the
Register shall be conclusive and binding for all purposes absent manifest
error.  The Company and the Holder shall treat each Person whose name is
recorded in the Register as the owner of this Note for all purposes, including,
without limitation, the right to receive payments of Principal and Interest
hereunder, notwithstanding notice to the contrary.  The Registered Note may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register.  Upon its receipt of a request to assign or sell all or
part of the Registered Note by the Holder, the Company shall record the
information contained therein in the Register and issue one or more new
Registered Notes in the same aggregate principal amount as the principal amount
of the surrendered Registered Note to the designated assignee or transferee
pursuant to Section 16.  Notwithstanding anything to the contrary set forth
herein, upon conversion of any portion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless (A) the entire outstanding Principal amount represented by
this Note is being converted or (B) the Holder has provided the Company with
prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Note upon physical surrender of this Note.  The
Holder and the Company shall maintain records showing the Principal, Interest
and Late Charges, if any, converted and the dates of such conversions or shall
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon conversion (except as
required above).
 
(iv)  Disputes.  In the event of a dispute as to the number of shares of Common
Stock issuable to the Holder in connection with a conversion of this Note, the
Company shall issue to the Holder the number of shares of Common Stock not in
dispute and resolve such dispute in accordance with Section 21.
 
(d)  Limitations on Conversions.
 
(i)  Beneficial Ownership.  The Company shall not effect any conversion of this
Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of 4.99% (the “Maximum Percentage”) of the
number of shares of Common Stock outstanding immediately after giving effect to
such conversion.  For purposes of the foregoing sentence, the number of shares
of Common Stock beneficially owned by the Holder and its affiliates shall
include the number of shares of Common Stock issuable upon conversion of this
Note with respect to which the determination of such sentence is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(A) conversion of the remaining, nonconverted portion of this Note beneficially
owned by the Holder or any of its affiliates and (B) exercise or conversion of
the unexercised or nonconverted portion of any other securities of the Company
(including, without limitation, any other notes or warrants) subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its affiliates.  Except as set
forth in the preceding sentence, for purposes of this Section 3(d)(i),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”).  For purposes of
this Section 3(d)(i), in determining
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
the number of outstanding shares of Common Stock, the Holder may rely on the
number of outstanding shares of Common Stock as reflected in (x) the Company’s
most recent Form 10-K, Form 10-KSB, Form 10-Q, Form 10-QSB, Form 8-K or other
public filing with the Securities Exchange Commission, as the case may be (y) a
more recent public announcement by the Company or (z) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within two (2) Business Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.  By written
notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company.
 
(ii)  Eligible Market Regulation.  The Company shall not be obligated to issue
any shares of Common Stock upon conversion of this Note to the extent the
issuance of such shares of Common Stock would exceed the aggregate number of
shares of Common Stock which the Company may issue without breaching the
Company’s obligations under the rules or regulations of any applicable Eligible
Market (the “Exchange Cap”), except that such limitation shall not apply in the
event that the Company (A) obtains the approval of its stockholders as required
by the applicable rules of such Eligible Market for issuances of Common Stock in
excess of such amount or (B) obtains a written opinion from outside counsel to
the Company that such approval is not required, which opinion shall be
reasonably satisfactory to the Holder.
 
(4)  RIGHTS UPON EVENT OF DEFAULT.
 
(a)  Event of Default.  Each of the following events shall constitute an “Event
of Default”:
 
(i)  the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) Trading Days in any 365-day period;
 
(ii)  the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the applicable Conversion Date or (B) notice, written or oral, to any holder of
this Note, including by way of public announcement or through any of its agents,
at any time, of its intention not to comply with a request for conversion of
this Note into shares of Common Stock that is tendered in accordance with the
provisions of this Note, other than pursuant to Section 3(d);
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
(iii)  at any time following the tenth (10th) consecutive Business Day that the
number of shares of Common Stock reserved by the Company for issuance to the
Holder upon a conversion of the full Conversion Amount of this Note (without
regard to any limitations on conversion set forth in Section 3(d) or otherwise)
is less than the Required Reserve Amount;
 
(iv)  the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
payments or amounts hereunder), except, in the case of a failure to pay Interest
and Late Charges when and as due, in which case only if such failure continues
for a period of at least five (5) Business Days;
 
(v)  any default under, redemption of or acceleration prior to maturity of any
Indebtedness of the Company or any of its Subsidiaries which, individually or in
the aggregate, exceeds $50,000;
 
(vi)  the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, U.S. Code, or any similar federal, foreign or state law for the
relief of debtors (collectively, “Bankruptcy Law”), (A) commences a voluntary
case, (B) consents to the entry of an order for relief against it in an
involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a “Custodian”), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
 
(vii)  a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
 
(viii)  a final judgment or judgments for the payment of money aggregating in
excess of $350,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $350,000 amount set forth above
so  long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
(ix)  the Company breaches any representation, warranty, covenant or other term
or condition contained in this Note, except, in the case of a breach of a
covenant or other term or condition which is curable, only if such breach
continues for a period of at least ten (10) consecutive Business Days;
 
(x)  any breach or failure in any respect to comply with either of Section 10 or
Section 12 of this Note; or
 
(xi)  the Company receives (x) any oral or written request for information from
the Enforcement Division of the SEC regarding the Company or any of its
Subsidiaries or any of its officers or directors or (y) written notice that the
SEC has commenced a formal investigation of or enforcement action against the
Company and/or its Subsidiaries, or a formal investigation of or enforcement
action against any of the officers or directors of the Company or entered a
consent or other order against the Company and/or its Subsidiaries or any of the
officers or directors of the Company (any of the foregoing, an “SEC Event”);
provided, that the forgoing shall not apply to any such officer or director if
(A) such information request, investigation, enforcement action or consent does
not relate to any of such officer’s or director’s actions as an officer or
director of the Company or any of its Subsidiaries and (B) no later than five
(5) Trading Days after the Company’s receipt of written notification of such
information request, investigation, enforcement action or consent, such officer
or director no longer serves as an officer or director of the Company or any of
its Subsidiaries.
 
(b)  Redemption Right.  Upon the occurrence of an Event of Default with respect
to this Note, the Company shall within two (2) Business Days deliver written
notice thereof via facsimile and overnight courier (an “Event of Default
Notice”) to the Holder.  At any time after the earlier of the Holder’s receipt
of an Event of Default Notice and the Holder becoming aware of an Event of
Default, the Holder may require the Company to redeem all or any portion of this
Note by delivering written notice thereof (the “Event of Default Redemption
Notice”) to the Company, which Event of Default Redemption Notice shall indicate
the Conversion Amount of this Note the Holder is electing to require the Company
to redeem.  Each portion of this Note subject to redemption by the Company
pursuant to this Section 4(b) shall be redeemed by the Company at a price equal
to the greater of (i) the product of (A) the Conversion Amount to be redeemed
and (B) the Redemption Premium and (ii) the product of (A) the product of (1)
the Conversion Rate with respect to such Conversion Amount in effect at such
time as the Holder delivers an Event of Default Redemption Notice and (2) the
Equity Value Redemption Premium and (B) the greater of (1) the Closing Sale
Price of the Common Stock on the date immediately preceding such Event of
Default, (2) the Closing Sale Price of the Common Stock on the date immediately
after such Event of Default and (3) the Closing Sale Price of the Common Stock
on the date the Holder delivers the Event of Default Redemption Notice (the
“Event of Default Redemption Price”).  Redemptions required by this Section 4(b)
shall be made in accordance with the provisions of Section 10 below.  To the
extent redemptions required by this Section 4(b) are deemed or determined by a
court of competent jurisdiction to be prepayments of this Note by the Company,
such redemptions shall be deemed to be permitted voluntary prepayments.  The
parties hereto agree that in the event of the Company’s redemption of any
portion of this Note under this Section 4(b), the Holder’s damages would be
uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder.  Accordingly, any Redemption
Premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(5)  RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.
 
(a)  Purchase Rights.  If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
 
(b)  Other Corporate Events.  In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, at the Holder’s option, (i) in addition to the shares
of Common Stock receivable upon such conversion, such securities or other assets
to which the Holder would have been entitled with respect to such shares of
Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Note) or (ii) in lieu
of the shares of Common Stock otherwise receivable upon such conversion, such
securities or other assets received by the holders of shares of Common Stock in
connection with the consummation of such Corporate Event in such amounts as the
Holder would have been entitled to receive had this Note initially been issued
with conversion rights for the form of such consideration (as opposed to shares
of Common Stock) at a conversion rate for such consideration commensurate with
the Conversion Rate.  Provision made pursuant to the preceding sentence shall be
in a form and substance satisfactory to the Required Holders.  The provisions of
this Section shall apply similarly and equally to successive Corporate Events
and shall be applied without regard to any limitations on the conversion or
redemption of this Note.
 
(6)  RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)  Adjustment of Conversion Price upon Issuance of Common Stock.  If and
whenever on or after the Issuance Date, the Company issues or sells, or in
accordance with this Section 6(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security or with respect to the Replacement Warrants) for a
consideration per share (the “New Issuance Price”) less than a price (the
“Applicable Price”) equal to the Conversion Price in effect immediately prior to
such issue or sale (the foregoing a “Dilutive Issuance”), then immediately after
such Dilutive Issuance the Conversion Price then in effect shall be reduced to
an amount equal to the New Issuance Price.For purposes of determining the
adjusted Conversion Price under this Section 6(a), the following shall be
applicable:
 
(i)  Issuance of Options.  If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be outstanding and to have been issued and sold by the Company at the time of
the granting or sale of such Option for such price per share.  For purposes of
this Section 6(a)(i), the “lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option
 
 
-9-

--------------------------------------------------------------------------------

 
 
or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option” shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option.  No further
adjustment of the Conversion Price shall be made upon the actual issuance of
such share of Common Stock or of such Convertible Securities upon the exercise
of such Options or upon the actual issuance of such Common Stock upon conversion
or exchange or exercise of such Convertible Securities.
 
(ii)  Issuance of Convertible Securities.  If the Company in any manner issues
or sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share.  For the purposes of this Section 6(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon the issuance or sale of the Convertible Security
and upon the conversion or exchange or exercise of such Convertible
Security.  No further adjustment of the Conversion Price shall be made upon the
actual issuance of such share of Common Stock upon conversion or exchange or
exercise of such Convertible Securities, and if any such issue or sale of such
Convertible Securities is made upon exercise of any Options for which adjustment
of the Conversion Price had been or are to be made pursuant to other provisions
of this Section 6(a), no further adjustment of the Conversion Price shall be
made by reason of such issue or sale.
 
(iii)  Change in Option Price or Rate of Conversion.  If the purchase price
provided for in any Options, the additional consideration, if any, payable upon
the issue, conversion, exchange or exercise of any Convertible Securities, or
the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for Common Stock changes at any time, the Conversion
Price in effect at the time of such change shall be adjusted to the Conversion
Price which would have been in effect at such time had such Options or
Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section 6(a)(iii), if
the terms of any Option or Convertible Security that was outstanding as of the
Issuance Date are changed in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the Common Stock deemed
issuable upon exercise, conversion or exchange thereof shall be deemed to have
been issued as of the date of such change.  No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
(iv)  Calculation of Consideration Received.  In case any Option or Convertible
Security is issued in connection with the issue or sale of other securities of
the Company, together comprising one integrated transaction in which no specific
consideration is allocated to such Option or Convertible Security by the parties
thereto, the Option or Convertible Security will be deemed to have been issued
for a consideration of $.01.  If any Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the net amount received
by the Company therefor.  If any Common Stock, Options or Convertible Securities
are issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of securities, in
which case the amount of consideration received by the Company will be the
Closing Sale Price of such securities on the date of receipt.  If any Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Holder.  If
such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the “Valuation Event”), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required
Holders.  The determination of such appraiser shall be deemed binding upon all
parties absent manifest error and the fees and expenses of such appraiser shall
be borne by the Company.
 
(v)  Record Date.  If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
 
(vi)  Voluntary Adjustment By Company. The Company may at any time during the
term of this Note reduce the then current  Conversion Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.
 
(vii)  Adjustment Upon SEC Event.  Following the public disclosure of any SEC
Event (the date of such disclosure, the “Announcement Date”), the then current
Conversion Price hereunder shall be reset as of the close of trading on the
third (3rd) Trading Day after the Announcement Date to the lower of (i) the then
existing Conversion Price and (ii) the lowest trading price of the Common Stock
on the principal trading market for the Common Stock during the period
commencing with such public disclosure and ending at the close of trading on
such third (3rd) Trading Day.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b)  Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock.  If the Company at any time on or after the Issuance Date subdivides (by
any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced.  If the Company at any time on or after the
Issuance Date combines (by combination, reverse stock split or otherwise) one or
more classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.
 
(c)  Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 6 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Note; provided that no such
adjustment will increase the Conversion Price as otherwise determined pursuant
to this Section 6.
 
(7)  HOLDER’S RIGHT OF OPTIONAL CONVERSION/REDEMPTION.
 
(a)  General.   At any time and from time to time, the Holder shall have the
right, in its sole discretion, to require that the Company, provided there has
been no Equity Conditions Failure convert, or, at the Company’s election, redeem
a Principal amount of this Note in an amount up to the Available
Conversion/Redemption Amount plus accrued and unpaid Late Charges with respect
to such Principal and Interest (the “Conversion/Redemption Amount”) by
delivering written notice thereof (a “Holder Optional Conversion/Redemption
Notice” and the date the Holder delivers such notice, the “Holder Optional
Conversion/Redemption Notice Date”).  Within one (1) Business Day of the Holder
Optional Conversion/Redemption Notice Date, the Company shall deliver to the
Holder a written notice (a “Company Conversion/Redemption Notice” and the date
the Holder receives such written notice, the “Company Conversion/Redemption
Notice Date”) which notice shall (A) either (1) confirm that the
Conversion/Redemption Amount shall be converted (an “Optional Conversion”) in
full (the “Optional Conversion Amount”) or (2) (x) state that the Company elects
to redeem (an “Optional Redemption”), in whole or in part, the
Conversion/Redemption Amount and (y) specify the portion which the Company
elects to redeem pursuant to an Optional Redemption (such amount to be redeemed,
the “Optional Redemption Amount”) and the portion, if any, that the Company
elects to convert pursuant to an Optional Conversion (such amount also, an
“Optional Conversion Amount”) and (B) if the Conversion/Redemption Amount is to
be paid, in whole or in part, pursuant to an Optional Conversion Amount, certify
that there has been no Equity Conditions Failure.  Each Company
Conversion/Redemption Notice shall be irrevocable.  The Company shall redeem and
convert any Optional Redemption Amounts and Optional Conversion Amounts within
five (5) Trading Days of the Company Conversion/Redemption Notice Date (the
“Optional Conversion/Redemption Date”).  The portion of this Note subject to
redemption pursuant to this Section 7 shall be redeemed by the Company in cash
at a price equal to the Optional Redemption Amount (the “Holder Optional
Redemption Price”).
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
(b)  Mechanics of Holder Optional Conversion.  If the Company delivers a Company
Conversion/Redemption Notice electing an Optional Conversion in accordance with
Section 7(a), then, on the Optional Conversion/Redemption Date, the Company
shall, or shall direct the Transfer Agent to, deliver to the Holder’s account
with DTC, or issue the Holder a certificate for, a number of shares of Common
Stock equal to the quotient of (A) such Optional Conversion Amount divided by
(B) the applicable Optional Conversion Price determined as of the Trading Day
prior to the Optional Conversion/Redemption Date.  If there is an Equity
Conditions Failure at the Holder Optional Conversion/Redemption Date then at the
option of the Holder designated in writing to the Company, the Holder may
require the Company to do either one or both of the following:  (A) the Company
shall redeem all or any part designated by the Holder of the unconverted
Optional Conversion Amount (such designated amount is referred to as the “Holder
Designated Redemption Amount”) on such Holder Optional Conversion/Redemption
Date and the Company shall pay to the Holder on such Holder Optional
Conversion/Redemption Date by wire transfer of immediately available funds, an
amount in cash equal to 125% of such Holder Designated Redemption Amount, and/or
(B) the Optional Conversion shall be null and void with respect to all or any
part designated by the Holder of the unconverted Optional Conversion Amount and
the Holder shall be entitled to all the rights of a holder of this Note with
respect to such amount of the Optional Conversion Amount; provided, however,
that the Conversion Price for such unconverted Optional Conversion Amount shall
thereafter be adjusted to equal the lesser of (1) the Optional Conversion Price
as in effect on the date on which the Holder voided the Holder Optional
Conversion and (2) the Optional Conversion Price as in effect on the date on
which the Holder delivers a Conversion Notice relating thereto.  If the Company
fails to redeem the Holder Designated Redemption Amount on or before the Holder
Optional Conversion/Redemption Date by payment of such amount on such Holder
Optional Conversion/Redemption Date, then the Holder shall have the rights set
forth in Section 10 as if the Company failed to pay the applicable Holder
Optional Redemption Price and all other rights under this Note (including,
without limitation, such failure constituting an Event of Default described in
Section 4(a)(x)).  Notwithstanding anything to the contrary in this Section
7(b), but subject to Section 3(d), until the Company delivers Common Stock
representing the Company Conversion Amount to the Holder, the Company Conversion
Amount may be converted by the Holder into Common Stock pursuant to Section 3.
 
(c)  Mechanics of Holder Optional Redemption.  Optional Redemptions made
pursuant to this Section 7 shall be made in accordance with Section 10.
 
(8)  NONCIRCUMVENTION.  The Company hereby covenants and agrees that the Company
will not, by amendment of its Articles of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
(9)  RESERVATION OF AUTHORIZED SHARES.
 
(a)  Reservation.  Commencing on the Issuance Date, the Company shall reserve
out of its authorized and unissued Common Stock a number of shares of Common
Stock for this Note equal to 130% of the Conversion Rate with respect to the
Conversion Amount of the such Note as of the Issuance Date and, for so long
thereafter this Note is outstanding, the Company shall take all action necessary
to reserve and keep available out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of this Note, 130% of the
number of shares of Common Stock as shall from time to time be necessary to
effect the conversion of this Note; provided that at no time shall the number of
shares of Common Stock so reserved be less than the number of shares required to
be reserved by the previous sentence (without regard to any limitations on
conversions) (such applicable amount, the “Required Reserve Amount”).
 
(b)  Insufficient Authorized Shares.  If at any time while this Note remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of this Note at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for this Note.  Without limiting
the generality of the foregoing sentence, as soon as practicable after the date
of the occurrence of an Authorized Share Failure, but in no event later than
seventy-five (75) days after the occurrence of such Authorized Share Failure,
the Company shall hold a meeting of its stockholders for the approval of an
increase in the number of authorized shares of Common Stock.  In connection with
such meeting, the Company shall provide each stockholder with a proxy statement
and shall use its best efforts to solicit its stockholders’ approval of such
increase in authorized shares of Common Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.
 
(10)  HOLDER’S REDEMPTION MECHANICS.  The Company shall deliver the applicable
Event of Default Redemption Price to the Holder within five (5) Business Days
after the Company’s receipt of the Holder’s Event of Default Redemption
Notice.  The Company shall deliver the applicable Holder Optional Redemption
Price on the applicable Optional Redemption Date.  In the event of a redemption
of less than all of the Conversion Amount of this Note, the Company shall
promptly cause to be issued and delivered to the Holder a new Note (in
accordance with Section 16(d)) representing the outstanding Principal which has
not been redeemed.  In the event that the Company does not pay the applicable
Redemption Price to the Holder within the time period required, at any time
thereafter and until the Company pays such unpaid Redemption Price in full, the
Holder shall have the option, in lieu of redemption, to require the Company to
promptly return to the Holder all or any portion of this Note representing the
Conversion Amount that was submitted for redemption
 
 
-14-

--------------------------------------------------------------------------------

 
 
and for which the applicable Redemption Price (together with any Late Charges
thereon) has not been paid.  Upon the Company’s receipt of such notice, (x) the
applicable Redemption Notice shall be null and void with respect to such
Conversion Amount, (y) the Company shall immediately return this Note, or issue
a new Note (in accordance with Section 16(d)) to the Holder representing the sum
of such Conversion Amount to be redeemed together with accrued and unpaid
Interest with respect to such Conversion Amount and accrued and unpaid Late
Charges with respect to such Conversion Amount and Interest and (z) the
Conversion Price of this Note or such new Notes shall be adjusted to the lesser
of (A) the Conversion Price as in effect on the date on which the applicable
Redemption Notice is voided and (B) the lowest Closing Bid Price of the Common
Stock during the period beginning on and including the date on which the
applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided.  The
Holder’s delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company’s obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.
 
(11)  VOTING RIGHTS.  The Holder shall have no voting rights as the holder of
this Note, except as required by law, including, but not limited to, the
Colorado Corporations and Associations Act, and as expressly provided in this
Note.
 
(12)  REPRESENTATIONS.
 
(a)  Issuance of Securities.  The issuance of this Note is duly authorized and
is free from all taxes, liens and charges with respect to the issue thereof.  As
of the date hereof, a number of shares of Common Stock shall have been duly
authorized and reserved for issuance which equals at least 100% of the maximum
number of shares of Common Stock issuable upon conversion of this Note.  Upon
their issuance, the shares of Common Stock issuable upon conversion of this Note
(the “Conversion Shares”) will be validly issued, fully paid and nonassessable
and free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the Holder being entitled to all rights
accorded to a holder of Common Stock.  The offer and issuance by the Company of
the Securities is exempt from registration under the 1933 Act.
 
(b)  No Conflicts.  The execution, delivery and performance of this Note by the
Company and the consummation by the Company of the transactions contemplated
hereby (including, without limitation, the reservation for issuance and issuance
of the Conversion Shares) will not (i) result in a violation of the charter or
bylaws of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the OTC Bulletin Board) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, properties, assets, operations, results
of operations, condition (financial or otherwise) or prospects of the Company
and its Subsidiaries, taken as a whole, or on the transactions contemplated
hereby, or on the authority or ability of the Company to perform its obligations
under this Note.
 
 
-15-

--------------------------------------------------------------------------------

 
 
(c)  Consents.  Neither the Company nor any of its Subsidiaries is required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under this Note.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence have been obtained or effected on
or prior to the date hereof, and the Company and its Subsidiaries are unaware of
any facts or circumstances which might prevent the Company from obtaining or
effecting any of the registration, application or filings pursuant to the
preceding sentence.  The Company is not in violation of the listing requirements
of the Principal Market and has no knowledge of any facts which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.
 
(d)  Acknowledgment Regarding Buyer’s Purchase of Securities.  The Company
acknowledges and agrees that the Holder is acting solely in the capacity of
arm’s length lender with respect to this Note and the transactions contemplated
hereby and that the Holder is not (i) an officer or director of the Company,
(ii) to the Company’s knowledge, an “affiliate” of the Company (as defined in
Rule 144) or (iii) to the knowledge of the Company, a “beneficial owner” of more
than 10% of the shares of Common Stock (as defined for purposes of Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “1934 Act”)).  The Company
further acknowledges that the Holder is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this Note
and the transactions contemplated hereby, and any advice given by the Holder or
any of its representatives or agents in connection with this Note and the
transactions contemplated hereby is merely incidental to the Holder’s purchase
of the Securities.  The Company further represents to the Holder that the
Company’s decision to issue this Note has been based solely on the independent
evaluation by the Company and its representatives.
 
(e)  Employment Agreements.  On or promptly after the Issuance Date, the Company
shall have entered into an employee retention agreement with each of its chief
executive officer, chief financial officer and vice president of engineering.
 
(f)  Disclosure.  The Company confirms that neither it, nor to the Company’s
knowledge, any other Person acting on its behalf has provided the Holder or its
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, nonpublic information.  The Company understands
and confirms that the Holder will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided by
the Company, its Subsidiaries, its officers or directors, or its agents to the
Holder regarding the Company, its business and the transactions contemplated
hereby, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.  Each press release issued by the Company during the
twelve (12) months preceding the Issuance Date did not at the time of release
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed, except
where the failure to make any such filing or report would not have a Material
Adverse Effect.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
(13)  PARTICIPATION.  The Holder, as the holder of this Note, shall be entitled
to receive such dividends paid and distributions made to the holders of Common
Stock to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on conversion herein or elsewhere) and
had held such shares of Common Stock on the record date for such dividends and
distributions.  Payments under the preceding sentence shall be made concurrently
with the dividend or distribution to the holders of Common Stock.
 
(14)  AMENDMENT.  No modification or amendment of this Note shall be effective
unless done in writing and signed by the Company and the Holder.
 
(15)  TRANSFER.  This Note and any shares of Common Stock issued upon conversion
of this Note (collectively, “Securities”)  may be offered, sold, assigned or
transferred by the Holder without the consent of the Company, subject only to
the provisions of Section 3(c)(iii) above.  The Holder understands:  (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Holder shall
have delivered to the Company an opinion of counsel, in a generally acceptable
form, to the effect that such Securities to be sold, assigned or transferred may
be sold, assigned or transferred pursuant to an exemption from such
registration, or (C) the Holder provides the Company with reasonable assurance
that such Securities can be sold, assigned or transferred pursuant to Rule 144
or Rule 144A promulgated under the 1933 Act, as amended, (or a successor rule
thereto) (collectively, “Rule 144”); (ii) any sale of the Securities made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and further, if Rule 144 is not applicable, any resale of the Securities under
circumstances in which the seller (or the Person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
Person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.  The Securities may be pledged in connection with a bona
fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and the Holder effecting a
pledge of Securities shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Note.
 
(16)  REISSUANCE OF THIS NOTE.
 
(a)  Transfer.  If this Note is to be transferred, the Holder shall surrender
this Note to the Company, whereupon the Company will forthwith issue and deliver
upon the order of the Holder a new Note (in accordance with Section 16(d)),
registered as the Holder may request, representing the outstanding Principal
being transferred by the Holder and, if less than the entire outstanding
Principal is being transferred, a new Note (in accordance with Section 16(d)) to
the Holder representing the outstanding Principal not being transferred.  The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of Section 3(c)(iii) following conversion or
redemption of any portion of this Note, the outstanding Principal represented by
this Note may be less than the Principal stated on the face of this Note.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
(b)  Lost, Stolen or Mutilated Note.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 16(d)) representing the outstanding Principal.
 
(c)  Note Exchangeable for Different Denominations.  This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 16(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.
 
(d)  Issuance of New Notes.  Whenever the Company is required to issue a new
Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 16 (a) or Section 16(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest and Late Charges, if any, on the Principal and Interest of this Note,
from the Issuance Date.
 
(17)  REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the Holder’s right to pursue actual and consequential damages
for any failure by the Company to comply with the terms of this Note.  Amounts
set forth or provided for herein with respect to payments, conversion and the
like (and the computation thereof) shall be the amounts to be received by the
Holder and shall not, except as expressly provided herein, be subject to any
other obligation of the Company (or the performance thereof).  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.
 
(18)  PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
attorneys’ fees and disbursements.
 
(19)  CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly drafted
by the Company and all the Purchasers and shall not be construed against any
person as the drafter hereof.  The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
(20)  FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
(21)  DISPUTE RESOLUTION.  In the case of a dispute as to the determination of
the Closing Bid Price, the Closing Sale Price or the Weighted Average Price or
the arithmetic calculation of the Conversion Rate, Conversion Price or any
Redemption Price, the Company shall submit the disputed determinations or
arithmetic calculations via facsimile within three (3) Business Days of receipt,
or deemed receipt, of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder.  If the Holder
and the Company are unable to agree upon such determination or calculation
within three (3) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within three
(3) Business Days submit via facsimile (a) the disputed determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Conversion Rate,
Conversion Price or any Redemption Price to the Company's independent, outside
accountant.  The Company, at the Company's expense, shall cause the investment
bank or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten (10) Business Days from the time it receives the disputed determinations or
calculations.  Such investment bank's or accountant's determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.
 
(22)  NOTICES; PAYMENTS.
 
(a)  Notices.  Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Note must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:
 
If to the Company:
 
Raptor Networks Technology, Inc.
1508 S.Grand Avenue
Santa Ana, California 92705
Telephone:      (714) 380-6659
Facsimile:         (949) 623-9400
Attention:        Thomas M. Wittenschlaeger
          Bob Van Leyen
 
with a copy (for informational purposes only) to:
 
Rutan & Tucker, LLP
611 Anton Blvd., 14th Floor
Costa Mesa, CA 92626
Telephone:     (714) 641-3464
Facsimile:        (714) 546-9035
Attention:       Thomas J. Crane, Esq.
 
 
-19-

--------------------------------------------------------------------------------

 
 
If to the Transfer Agent:
 
First American Stock Transfer Inc.
4747 N.7th Street, suite 170
Phoenix, Arizona 85014
Telephone:      (602) 485-1346
Facsimile:         (602) 485-4091
Attention: Salli Marinov
 
If to the Holder:
 
c/o Sandell Asset Management
40 West 57th St
26th Floor
New York, NY 10019
Attention:  Matthew Pliskin
Fax:  212-603-5710
Telephone: 212-603-5700
Residence: British Virgin Islands
 
with a copy (for informational purposes only) to:
 
Winston & Strawn LLP
200 Park Avenue
New York, New York  10166
Attention:           Brad Vaiana, Esq.
Telephone:          (212) 294-2610
Facsimile:             (212) 294-4700
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Note, including in reasonable detail a description of
such action and the reason therefore.  Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Conversion Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least twenty (20)
days prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock, (B) with
respect to any pro rata subscription offer to holders of Common Stock or (C) for
determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation, provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder.
 
 
-20-

--------------------------------------------------------------------------------

 
 
(b)  Payments.  Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing; provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions.  Whenever any amount expressed to be due by
the terms of this Note is due on any day which is not a Business Day, the same
shall instead be due on the next succeeding day which is a Business Day and, in
the case of any Interest Date which is not the date on which this Note is paid
in full, the extension of the due date thereof shall not be taken into account
for purposes of determining the amount of Interest due on such date.  Any amount
of Principal or other amounts due under this Note, other than Interest, which is
not paid when due shall result in a late charge being incurred and payable by
the Company in an amount equal to interest on such amount at the rate of
eighteen percent (18.0%) per annum from the date such amount was due until the
same is paid in full (“Late Charge”).
 
(23)  CANCELLATION.  After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.
 
(24)  WAIVER OF NOTICE.  To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note
and the Securities Purchase Agreement.
 
(25)  GOVERNING LAW.  This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  In the event that any
provision of this Note is invalid or unenforceable under any applicable statute
or rule of law, then such provision shall be deemed inoperative to the extent
that it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law.  Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Note.  Nothing contained herein shall be deemed or
operate to preclude the Holder from bringing suit or taking other legal action
against the Company in any other jurisdiction to collect on the Company’s
obligations to the Holder, to realize on any collateral or any other security
for such obligations, or to enforce a judgment or other court ruling in favor of
the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
 
 
 
-21-

--------------------------------------------------------------------------------

 
 
(26)  CERTAIN DEFINITIONS.  For purposes of this Note, the following terms shall
have the following meanings:
 
(a)  “1933 Act” means the Securities Act of 1933, as amended.
 
(b)  “Approved Stock Plan” means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued to any employee, consultant, officer or
director for services provided to the Company.
 
(c)  “Available Conversion/Redemption Amount” means 100% of the aggregate dollar
trading volume (as reported on Bloomberg) of the Common Stock on the Principal
Market over the twenty (20) consecutive Trading Day period immediately prior to
the applicable Holder Optional Conversion/Redemption Notice Date.
 
(d)  “Bloomberg” means Bloomberg Financial Markets.
 
(e)  “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
(f)  “Calendar Quarter” means each of: the period beginning on and including
January 1 and ending on and including March 31; the period beginning on and
including April 1 and ending on and including June 30; the period beginning on
and including July 1 and ending on and including September 30; and the period
beginning on and including October 1 and ending on and including December 31.
 
(g)  “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or last trade price, respectively, of such security
prior to 4:00:00 p.m., New York Time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.).  If the Closing Bid Price or the Closing
Sale Price cannot be calculated for a security on a particular date on any of
the foregoing bases, the Closing Bid Price or the Closing Sale Price, as the
case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder.  If the Company and the
Holder are unable to agree upon the fair market value of such security, then
such dispute shall be resolved pursuant to Section 21.  All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination or other similar transaction during the applicable calculation
period.
 
 
-22-

--------------------------------------------------------------------------------

 
 
(h)  “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(i)  “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.
 
(j)  “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the American Stock Exchange, The NASDAQ Global Market, The NASDAQ Global
Select Market or The NASDAQ Capital Market.
 
(k)  “Equity Conditions” means that each of the following conditions is
satisfied:  (i) on the applicable date of determination all shares of Common
Stock issuable upon conversion of this Note shall be eligible for sale pursuant
to Rule 144 (including, without limitation, the Company being in compliance with
the current public information requirements of Rule 144(i)(2)) without
restriction or limitation and without the need for registration under any
applicable federal or state securities laws; (ii) on each day during the period
beginning six (6) months prior to the applicable date of determination and
ending on and including the applicable date of determination (the “Equity
Conditions Measuring Period”), the Common Stock is designated for quotation on
the Principal Market or any other Eligible Market and shall not have been
suspended from trading on such exchange or market (other than suspensions of not
more than two (2) days and occurring prior to the applicable date of
determination due to business announcements by the Company) nor shall delisting
or suspension by such exchange or market been threatened or pending either (A)
in writing by such exchange or market or (B) by falling below the then effective
minimum listing maintenance requirements of such exchange or market; (iii)
during the one (1) year period ending on and including the date immediately
preceding the applicable date of determination, the Company shall have delivered
shares of Common Stock upon conversion of this Note to the Holder on a timely
basis as set forth in Section 3(c)(i) hereof; (iv) any applicable shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating Section 3(d) hereof and the rules or
regulations of the Principal Market or any applicable Eligible Market; (v) the
Company shall not have failed to timely make any payments within ten (10)
Business Days of when such payment is due pursuant to this Note; (vi) during the
Equity Conditions Measuring Period, there shall not have occurred either (A) the
public announcement of a pending, proposed or intended Fundamental Transaction
which has not been abandoned, terminated or consummated, or (B) an Event of
Default or (C) an event that with the passage of time or giving of notice would
constitute an Event of Default; (vii) the Company shall have no knowledge of any
fact that would cause any shares of Common Stock issuable upon conversion of
this Note not to be eligible for sale pursuant to Rule 144 (including, without
limitation, by reason of the Company failing to satisfy the the current public
information requirements of Rule 144(i)(2)) without restriction or limitation,
and without the need for registration under any applicable federal or state
securities laws; (viii) the Company otherwise shall have been in compliance with
any provision, covenant, representation or warranty of this Note and (ix) if
required by the terms of the Securities Purchase Agreement, the Company shall
have obtained the Stockholder Approval on or before the Stockholder Meeting
Deadline.
 
 
-23-

--------------------------------------------------------------------------------

 
 
(l)  “Equity Conditions Failure” means that (i) on any day during the period
commencing ten (10) Trading Days prior to the applicable Conversion Date through
the applicable Share Delivery Date, or (ii) on any day during the period
commencing ten (10) Trading Days prior to the applicable Holder Optional
Conversion/Redemption Notice Date through the applicable Optional
Conversion/Redemption Date, the Equity Conditions have not been satisfied (or
waived in writing by the Holder).
 
(m)  “Equity Value Redemption Premium” means for any Event of Default Notice, as
applicable, delivered or required to be delivered in connection with an Event of
Default, as applicable, 200%.
 
(n)  “Excluded Securities” means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan; (ii) upon conversion of this Note;
provided, however, that shares of Common Stock issued pursuant to an Optional
Conversion in accordance with Section 7 shall not be “Excluded Securities”
hereunder and the provisions of Section 6 hereof shall apply upon any such
issuance; (iii) pursuant to a bona fide firm commitment underwritten public
offering with a nationally recognized underwriter which generates gross proceeds
to the Company in excess of $25,000,000 (other than an “at-the-market offering”
as defined in Rule 415(a)(4) under the 1933 Act and “equity lines”); (iv) in
connection with any strategic acquisition or transaction by the Company, whether
through an acquisition of stock or a merger of any business, assets or
technologies the primary purpose of which is not to raise equity capital; (v)
upon exercise of any Options or Convertible Securities which are outstanding on
the day immediately preceding the Issuance Date, provided that the terms of such
Options or Convertible Securities are not amended, modified or changed on or
after the Issuance Date, and (vi) in connection with a strategic acquisition or
strategic partnership by the Company, the primary purpose of which is not to
raise capital.
 
(o)  “Fundamental Transaction” means that (x) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Voting Stock (not including any shares of Voting Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Voting Stock (not including any shares of
Voting Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock or (y) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act), other than the Holder, is or shall become the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of
the aggregate Voting Stock of the Company.
 
 
 
-24-

--------------------------------------------------------------------------------

 
 
(p)  “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
(q)  “Indebtedness” of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) “capital leases” in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
(r)  “Note Average Market Price” means, for any given date, the lesser of (i)
the arithmetic average of the Weighted Average Price of the Common Stock during
the thirty (30) consecutive Trading Days ending on the last full Trading Day
immediately prior to such given date (the “Measuring Period”) and (ii) the
arithmetic average of the Weighted Average Price of the Common Stock of the
three (3) lowest Trading Days with the lowest Weighted Average Price of the
Common Stock during such Measuring Period; provided, that all such
determinations shall be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction that proportionately
decreases or increases the Common Stock during such periods.
 
(s)  “Optional Conversion Price” means, for any Optional Conversion/Redemption
Date, the lower of (i) the applicable Conversion Price and (ii) that price which
shall be computed as 85% of the applicable Note Average Market Price; provided,
however, that following the public disclosure of an SEC Event, the Optional
Conversion Price in subclause (ii) above shall be computed as the lowest of (A)
50% of the applicable Note Average Market Price, (B) 50% of the Closing Sale
Price of the Common Stock on the Trading Day immediately prior to the Holder
Optional Conversion/Redemption Notice Date and (C) 50% of the Closing Sale Price
of the Common Stock on the Trading Day immediately prior to the Announcement
Date.
 
 
 
-25-

--------------------------------------------------------------------------------

 
 
(t)  “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
(u)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.
 
(v)  “Principal Market” means the OTC Bulletin Board.
 
(w)  “Redemption Notices” means, collectively, the Event of Default Redemption
Notices and the Company Conversion/Redemption Notice (if an Optional Redemption
has been elected), each of the foregoing, individually, a Redemption Notice.
 
(x)  “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(i) - (v) and (viii) - (xi), 125% or (ii) in the case
of the Events of Default described in Section 4(a)(vi) - (vii), 100%.
 
(y)  “Redemption Prices” means, collectively, the Event of Default Redemption
Price and the Holder Optional Redemption Price, each of the foregoing,
individually, a Redemption Price.
 
(z)  “SEC” means the United States Securities and Exchange Commission.
 
(aa)  “Subsidiary” means any entity in which the Company, directly or
indirectly, owns any of the capital stock or holds an equity or similar interest
 
(bb)  “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
 
(cc)  “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).
 
 
 
-26-

--------------------------------------------------------------------------------

 
 
(dd)  “Weighted Average Price” means, for any security as of any date, the
dollar volume-weighted average price for such security on the Principal Market
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York Time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York Time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as such market publicly
announces is the official close of trading) as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest closing bid price and the lowest
closing ask price of any of the market makers for such security as reported in
the “pink sheets” by Pink Sheets LLC (formerly the National Quotation Bureau,
Inc.).  If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder.  If the Company and the Holder are unable to
agree upon the fair market value of such security, then such dispute shall be
resolved pursuant to Section 21.  All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.
 
(27)  DISCLOSURE.  Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within two (2) Business Days after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise.  In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
(28)  MOST FAVORED NATION.  If, after the Issuance Date, the Company obtains any
investment from any party other than the Holder (a “New Investor”), the terms of
which are more favorable to such New Investor than the terms set forth in this
Note (which terms include, without limitation, the interest rate or conversion
rate), then the Company shall promptly notify the Holder of such terms and,
notwithstanding any failure by the Company to so notify the Holder, the Holder
shall thereafter have the benefit of such more favorable term with respect to
this Note automatically without any action being required by the Company or the
Holder.
 
 
[Signature Page Follows]
 
 
 
 
 
 
-27-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 
 

  Raptor Networks Technology, Inc.                  
 
By:
/s/ Bob van Leyen       Name: Bob van Leyen       Title : CFO          


 
 
 
 
 
                                          
 
-28-

--------------------------------------------------------------------------------

 
 
EXHIBIT I
 
RAPTOR NETWORKS TECHNOLOGY, INC.
CONVERSION NOTICE
 
Reference is made to the Senior Secured Convertible Note (the “Note”) issued to
the undersigned by Raptor Networks Technology, Inc. (the “Company”).  In
accordance with and pursuant to the Note, the undersigned hereby elects to
convert the Conversion Amount (as defined in the Note) of the Note indicated
below into shares of Common Stock par value $0.001 per share (the “Common
Stock”) of the Company, as of the date specified below.
 
Date of Conversion:
 

 
Aggregate Conversion Amount to be converted:
 

 
Please confirm the following information:

 
Conversion Price:
 

 
Number of shares of Common Stock to be issued:
 

 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 
Issue to:
                 

 
Facsimile Number:
 

 
Authorization:
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
By:
 

 
Title:
 

 
Dated:
 

 
Account Number:
 

 
(if electronic book entry transfer)
 

 
Transaction Code Number:
 

 
(if electronic book entry transfer)

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs First
American Stock Transfer to issue the above indicated number of shares of Common
Stock in accordance with the Transfer Agent Instructions dated March 31, 2008
from the Company and acknowledged and agreed to by First American Stock
Transfer.
 
 

  Raptor Networks Technology, Inc.                  
 
By:
/s/ Bob van Leyen       Name: Bob van Leyen       Title : CFO          


 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 